DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Information Disclosure Statement
As discussed in the previous Office Action, the information disclosure statement filed 09/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information lined through has not been considered.
Status of Claims
Claims 1-2 are amended and claim 20 is new due to Applicant's amendment dated 05/20/2022.  Claims 1-14 and 16-20 are pending.
Response to Amendment
The rejection of claims 1-14 and 16-19 over Mortimer et al. US 8,263,505 B2 (“Mortimer”) in view of Fujita et al. US 4,965,919 (“Fujita”)—as evidenced by Dempster et al. US 20130059495 (“Dempster”)—and Underwood et al. US 2007/0072502 A1 (“Underwood”)—as evidenced by "Water Repellents", 2021, Bolger & O'Hearn Specialty Chemicals (“Bolger”) as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 05/20/2022.
Response to Arguments
Applicant’s arguments on pages 4-5 of the reply dated 05/20/2022 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a woven fabric comprised of multifilament yarns, the multifilament yarns comprising texturized yarns…the multifilament, textured yarns being present in the warp direction in an amount of 40 yarns per inch to about 70 yarns per inch…the multifilament, textured yarns extending…in the fill direction in an amount of from about 25 yarns per inch to about 70 yarns per inch…”. It is unclear whether the “multifilament, textured yarns” is referring only to the textured yarns or if the term is referring to the multifilament yarns in its entirety (which includes the textured yarns). Accordingly, it is unclear whether the entire multifilament yarns much be present in the warp direction in an amount of 40 yarns per inch to about 70 yarns per inch, etc. or if only the texturized yarns must meet the claimed thread count. For purposes of examination, the limitation will be met if either only the textured yarns or the entire multifilament yarn meet the claimed thread count.
Claim 6 recites the limitation "yarns" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As claim 1, of which claim 6 is dependent upon, recites both “multifilament yarns” and “texturized yarns”, it is unclear which yarn is being referred to in claim 6. For purposes of examination, the limitation will be interpreted as either the multifilament yarns or the texturized yarns.
Claims 2-5, 7-14, and 16-20 are rejected for being dependent on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer et al. US 8,263,505 B2 (“Mortimer”) in view of Underwood et al. US 2007/0072502 A1 (“Underwood”) and Sasaki et al. US 4,244,171 (“Sasaki”). Supporting evidence provided by Dempster et al. US 20130059495 (“Dempster”) and "Water Repellents", 2021, Bolger & O'Hearn Specialty Chemicals (“Bolger”). 
Regarding claims 1-10, 14, and 20, Mortimer teaches a hybrid fabric made from a textured multifilament yarn in combination with an untextured multifilament yarn, wherein the hybrid fabric comprises at least a first yarn in a first fabric direction and at least a second yarn in a fabric direction perpendicular to the first direction (abstract and col. 1, lines 58-60). The hybrid fabric may be used for tents (col. 4, lines 1-4).
The hybrid fabric has a basis weight of from about 240 grams per square meter (7.08 osy) to about 410 grams per square meter (12.09 osy), and the yarns of the hybrid fabric have a denier of about 300 to about 1500 (col. 3, lines 57-62 and 64-67) (claims 3-5 and 14). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05. 
While Mortimer fails to specifically teach an example of a hybrid fabric comprising solution dyed yarns, the hybrid fabric may comprise yarns chosen from solution dyed synthetic polyesters, among others (col. 3, lines 57-60). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select solution dyed synthetic polyesters, because it would have been choosing from a list of suitable materials, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the yarn in the hybrid fabric of Mortimer and possessing the benefits taught by Mortimer.  One of ordinary skill in the art would have been motivated to produce additional hybrid fabrics comprising polyester having the benefits taught by Mortimer in order to pursue the known options within his or her technical grasp with a reasonable expectation of success (claim 9).  See MPEP 2143.I.(E). 
Mortimer fails to teach the exterior surface of the hybrid fabric has a UV rating of at least 800 hours. 
Underwood teaches a woven fabric for outdoor applications comprising multifilament yarns, wherein the multifilament yarns are solution dyed and enhanced with UV stabilizers so that the yarns and the fabric have greatly improved UV resistance with a rating of about 500 hours to about 1500 hours (abstract and ¶ [0037]-[0039]). Thus, the inclusion of the UV stabilizers of Underwood would result in a UV rating of from about 500 hours to about 1500 hours as taught in Underwood because the UV rating is a direct result of the use of the UV stabilizers and both are taught in Underwood.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to enhance the solution dyed multifilament yarns of Mortimer with UV stabilizers, based on the teaching of Underwood.  The motivation for doing so would have been to improve UV resistance, as taught by Underwood. 
Mortimer fails to teach the hybrid fabric is water resistant.
Underwood teaches the fabric is impregnated with a chemical composition made from a solution of a fluorocarbon polymer, which provides excellent water resistance capabilities and significantly improves the breathability of the fabric when compared to coated fabrics (¶ [0043]-[0044], [0053], and claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to impregnate a chemical composition from a solution of a fluorocarbon polymer into the hybrid fabric of Mortimer in view of Underwood, based on the teaching of Underwood.  The motivation for doing so would have been to impart excellent water resistance capabilities on the hybrid fabric, as taught by Underwood (claim 10).
While Mortimer fails to teach thread counts within the claimed range (col. 5, lines 3-4), Mortimer does not teach the thread count is limited to the examples.
Underwood teaches when using yarns within about 150 to about 900 denier, the warp yarn density can be from about 30 ends to about 100 ends per inch, and the fill yarn density can vary from about 40 picks per inch to about 80 picks per inch (¶ [0041]-[0042]). The advantages of such multifilament yarns are improved dimensional stability and abrasion resistance (¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular thread count for the warp and weft directions in order to carry out an embodiment of Mortimer in view of Underwood. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the warp yarn density and fill yarn density of Underwood wherein the woven fabric has about 30 ends to about 100 ends per inch and 40 picks per inch to about 80 picks per inch. The motivation for doing so would have been to improve dimensional stability and abrasion resistance, as taught by Underwood.
Thus the hybrid fabric of Mortimer in view of Underwood comprises about 30 yarns per inch to about 100 ends per inch in the warp direction and comprises about 40 yarns per inch to about 80 yarns per inch in the weft (fill) direction (claims 1 and 6). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Additionally, Mortimer teaches a textured type yarn predominates in a weft direction and a substantially untextured yarn predominates in a warp direction (col. 2, lines 51-55). As the term “predominate” means to be greater in number of amount (see Predominate English Definition and Meaning, Lexico.com Dictionary), the weft direction includes about 51-100% of textured yarns and about 0-49% untextured yarns and the warp direction includes about 51-100% untextured yarns and 0-49% textured yarns. Accordingly, the warp direction includes about 16 to 100 yarns per inch of untextured yarns and about 0 to 49 yarns per inch of textured yarns, as long as the amount of untextured yarns is greater than the amount of textured yarns. The weft (fill) direction includes about 0 to 39 yarns per inch of untextured yarns and about 21 to 80 yarns per inch of textured yarns, as long as the amount of textured yarns is greater than the amount of untextured yarns (claims 1 and 6). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art or are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP 2144.05.
Mortimer fails to teach the textured multifilament yarns have greater than 100 tie downs per meter. 
Sasaki teaches bulkable filamentary yarns having silk-like appeal in hand, luster and liveliness, free from dyeing speck and other problems, with improved handling and running property for weaving into fabrics (col. 2, lines 39-44). Sasaki teaches these yarns may be of polyester and are formed with 20-130 interlaced portions per meter (col. 2, lines 57-64, col. 7, lines 25-28, and col. 8, lines 62-63).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the textured multifilament yarns of Mortimer in the manner taught by Sasaki, wherein the yarns are formed with 20-130 interlaced portions per meter, based on the teaching of Sasaki.  The motivation for doing so would have been to obtain a silk-like appeal in hand, luster and liveliness, wherein the yarns are free from dyeing speck, and improve the handling and running property when woven into the hybrid fabric, as taught by Sasaki.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically form the yarns with 105-130 interlaced portions per meter, because it would have been selecting within the range taught by Sasaki, which would have been a choice from a finite number of identified, predictable solutions of textured multifilament yarns useful in the hybrid fabric of Mortimer in view of Underwood and possessing the benefits taught by Mortimer, Underwood, and Sasaki.  One of ordinary skill in the art would have been motivated to produce additional textured multifilament yarns comprising interlaced portions within the range taught by Sasaki and having the benefits taught by Sasaki in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The term “interlaced portions per meter” is synonymous with “nodes/meter”, as evidenced by Dempster. Dempster recites the degree of interlacing has units of “nodes/meter” (¶ [0037]). As the instant application recites in instant paragraph [00052] that “tie downs are also referred to as nodes”, the textured multifilament yarns of Mortimer in view of Underwood and Sasaki have 105-130 tie downs per meter (claim 20). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
While the hybrid fabric of Mortimer in view of Underwood and Sasaki fails to teach a spray rating of at least 90, it is reasonable to presume that a spray rating of at least 90 is inherent to Mortimer in view of Underwood and Sasaki. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. For example, the hybrid fabric of Mortimer in view of Underwood and Sasaki has a chemical composition from a solution of a fluorocarbon polymer applied to the exterior surface (Underwood, ¶ [0044]). In Sample Nos. 1-3 of the instant application, the fabric is treated with a water resistant composition comprising SHELL TEC 6. As evidenced by Bolger, SHELL TEC 6 is a fluorocarbon-based water repellent (pg. 2 of Bolger). As seen from the table in instant ¶ [00081], Sample Nos. 1-3 all have spray ratings of 100. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
The hybrid fabric of Mortimer in view of Underwood and Sasaki teaches the claimed invention above but fails to teach (i) the hybrid fabric having a stretch of at least 8% in the warp direction and a stretch of at least 8% in the fill direction when tested according to ASTM Test D3107 at a load of 4 lbs; and (ii) the hybrid fabric having a hydrostatic pressure when tested according to AATCC 127 of from about 11 cm to about 15 cm. It is reasonable to presume that the stretch and the hydrostatic pressure is inherent to Mortimer in view of Underwood and Sasaki. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
The hybrid fabric of Mortimer in view of Underwood and Sasaki has a basis weight of from about 240 grams per square meter (7.08 osy) to about 410 grams per square meter (12.09 osy) (Mortimer, col. 3, lines 64-67) and is constructed from solution dyed multifilament yarns of synthetic polyesters having a denier of about 300 to about 1500 (Mortimer, col. 3, lines 57-62). The hybrid fabric further contains a UV stabilizer in the yarns (Underwood, ¶ [0037]-[0039]) and the multifilament yarns contain 105-130 tie downs per meter (Sasaki, col. 2, lines 57-64, col. 7, lines 25-28, and col. 8, lines 62-63). The hybrid fabric is additionally treated with a chemical composition of a fluorocarbon polymer (Underwood, ¶ [0044]).
The instant application recites fabrics having a basis weight of 5.79-7.23 osy, wherein the fabric is constructed from solution dyed multifilament yarns containing polyester filaments having a denier of 300 (instant ¶ [00078]). The instant application further recites the yarns contain a UV stabilizer and the multifilament yarns are highly texturized and contain from about 100 to about 125 tie downs per meter (instant ¶ [00078]). Additionally, the instant application recites the fabrics are treated with a fluorocarbon water resistant composition (instant ¶ [00080]). As seen from the table in instant ¶ [00081], the fabrics show (i) a stretch of 11-13% in the war direction and a stretch of 18-20% in the fill direction; and (ii) a hydrostatic pressure of 11-12 cm.
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 11, Mortimer fails to teach the hybrid fabric is impregnated with a flame retardant composition.
Underwood teaches the chemical composition can include a flame retardant to make the fabric fire resistant (¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a flame retardant in the chemical composition of the hybrid fabric of Mortimer in view of Underwood and Sasaki, based on the teaching of Underwood.  The motivation for doing so would have been to make the hybrid fabric fire resistant, as taught by Underwood.
As the chemical composition is impregnated into the hybrid fabric (see Underwood ¶ [0053] and claim 1), the flame retardant is also impregnated into the hybrid fabric.
Regarding claim 12, Mortimer does not teach the hybrid fabric is laminated to any other fabric or film layers. Additionally, as the hybrid fabric of Mortimer in view of Underwood and Sasaki contains only the chemical composition as a treatment—wherein the chemical composition is impregnated into the fabric rather than applied as a coating—and Underwood teaches a fabric is considered “non-coated” if the chemical composition is impregnated (Underwood, ¶ [0037]), the hybrid fabric of Mortimer in view of Fujita and Underwood is non-coated.
Regarding claim 13, the hybrid fabric of Mortimer in view of Underwood and Sasaki teach the hybrid fabric is made of only polyester yarns, as described above. 
Regarding claims 16-19, Mortimer fails to teach the hybrid fabric is specifically a boat cover. However, Mortimer does teach the hybrid fabric may be a tent (col. 4, lines 1-4).
Underwood teaches similar fabrics, wherein the fabric can be used in tents, or alternatively, in marine applications, covers, umbrellas, and casual outdoor furniture  (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the hybrid fabric of Mortimer in view of Underwood and Sasaki in (i) marine applications and covers, (ii) umbrellas, and (iii) covers and casual outdoor furniture, because one of ordinary skill in the art would reasonably have expected the elements of the hybrid fabric to predictably maintain their respective properties or functions after they have been combined in marine applications and covers, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Per claim 17, Underwood teaches an example of an umbrellas in Fig. 3, wherein the umbrella frame (32) is covered by fabric (¶ [0061]). Due to the nature and construction of an umbrella, such as the one in Fig. 3 of Underwood, the hybrid fabric of Mortimer in view of Underwood and Sasaki is attached in 3 locations or more to the frame of the umbrella.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786